[a3q10qexhibit101bghof_image1.gif]
Exhibit 10.1
712 Fifth Avenue
New York, New York 10019
(212) 957-5025






Robert F. Mehmel
President and Chief Operating Officer





July 28, 2015




Mr. Brian G. Harris
50 E. 89th Street
New York, NY 10128


Dear Brian:


I am pleased to provide you with this offer for the position of Senior Vice
President and Chief Financial Officer of Griffon Corporation (“Griffon” or the
“Company”). You will report to me, as Griffon’s President and Chief Operating
Officer, or such other person as designated from time to time by Griffon’s Chief
Executive Officer, and you will be located at Griffon’s New York, New York
corporate offices.


The terms of the offer are as follows:


1.
Initial annual base salary of $340,000, payable in accordance with the Company’s
standard payroll practices, effective as of your Effective Date. You will be
eligible to receive salary increases at the conclusion of fiscal year 2015 and
each year thereafter.



2.
Projected effective date of your appointment of August 1, 2015 (the “Effective
Date”).



3.
Eligibility to participate in all Company welfare and tax-qualified benefit
plans as are available generally to the Company’s other similarly situated
executives. This includes all plans in which you are currently eligible to
participate, as well as the Griffon Corporation and Affiliates Supplemental
Health Benefits Plan for Senior Executives.



4.
You will be eligible for equity grants from time to time at the discretion of
Griffon’s Compensation Committee.  It is expected that senior management will
recommend to the Compensation Committee annually that you receive an equity
grant with a value equal to no less than 125% of your base salary.  However, the
Committee (and the Company) reserves the right to grant a higher or lower value
or amount to you in its sole discretion (regardless of the value or amount
granted to other senior executives), or to not award you any grant in a
particular year, taking into account corporate performance, individual


1



--------------------------------------------------------------------------------




performance and other relevant developments or considerations. All equity grants
will be subject to the customary terms contained in Griffon’s standard equity
award agreements, as may be approved by the Compensation Committee from time to
time.


5.
You will be eligible to receive an annual cash bonus, at the discretion of, and
as determined by, the Compensation Committee. Your annual target bonus
opportunity shall be equal to fifty percent (50%) of your base salary, and your
maximum bonus opportunity shall be equal to one hundred percent (100%) of your
base salary. The Committee may, if it desires, determine that your bonus in a
particular year is based on one or more performance objectives. The actual
amount of any bonus awarded to you in any particular year, regardless of the
value or amount granted to other senior executives, shall be as determined by
the Compensation Committee.



6.
You will be entitled to a monthly automobile allowance of $850, plus
reimbursement of all reasonable expenses related to the use of one automobile,
including insurance, gas, maintenance, repairs, and parking.



7.
The Company will use commercially reasonable efforts to provide you with term
life insurance coverage, commencing no later than the sixtieth (60th) day after
the Effective Date, with a face amount equal to three (3) times your base
salary.  The Company’s obligation to obtain such coverage shall be subject to
your submitting to a physical examination, if required, and otherwise
cooperating with the underwriting process.  Subject to the above, the Company
will apply for this insurance on or prior to the Effective Date, and such
coverage shall continue during your employment with the Company.



8.
You will receive four (4) weeks of paid vacation per annum, to be taken in
accordance with the Company’s standard vacation policy.



9.
All forms of compensation referred to in this letter are subject to reduction to
reflect applicable withholding and payroll taxes.



10.
Your employment will be “at will”, meaning that either you or the Company may
terminate your employment at any time and for any reason or no reason; provided,
however, that you and the Company shall enter into a severance agreement (the
“Severance Agreement”) that provides for benefits upon certain terminations as
described


2



--------------------------------------------------------------------------------




below. The Severance Agreement shall be effective for one year (until August 1,
2016), and shall automatically renew for successive one-year terms, unless
either party gives written notice to the other stating that such party is
terminating the agreement, such notice to be provided at least 90 days prior to
the end of the then current term. The initial term, together with any subsequent
terms, shall be defined as the “Term.”


a.
Payments Upon Termination



i.
Upon termination by the Company without cause or by you for good reason, in
either case, during the Term but other than within two years following a change
in control, subject to the execution and effectiveness of a general release
within 60 days of such termination and your compliance with the Restrictive
Covenants (as defined below), you will receive monthly base salary continuation
payments for eighteen (18) months, a bonus payment equal to your target bonus
amount for the then current year, and eighteen (18) months of paid medical
benefits.



ii.
Upon termination by the Company without cause or by you for good reason, in
either case, during the Term and within two years following a change in control,
subject to the execution and effectiveness of a general release within 60 days
of such termination and your compliance with the Restrictive Covenants, you will
receive (i) a lump sum payment equal to 2.5 times the sum of (A) your base
salary and (B) the average of the annual bonuses paid to you over the prior
three year period (provided that, once you receive an annual bonus in respect of
fiscal year 2015 and prior to the time you receive an annual bonus in respect of
fiscal year 2017, such average shall be computed based on the bonus or bonuses
received in respect of fiscal years 2015 and 2016 only); (ii) a payment equal to
the greater of your target bonus for the current year or the actual bonus you
received for the fiscal year prior to the year of termination, in either case
appropriately pro-rated for the days you were employed in the fiscal year of
termination; and (iii) Company paid medical benefits


3



--------------------------------------------------------------------------------




until December 31st of the second calendar year following the year in which the
termination occurs.


iii.
In the event the Company terminates you for disability during the Term, the
Company shall pay you base salary continuation payments for six (6) months, plus
a pro-rata target bonus for the year of termination, and six (6) months of paid
medical benefits.



iv.
In the event your employment terminates due to your death, the Company shall pay
your estate a pro-rata target bonus for the year of termination.



b.
Restrictive Covenants. During your employment and for eighteen (18) months
following your employment, you shall not (i) solicit any of the Company’s
employees or consultants, or those of any subsidiary, to leave the Company, (ii)
solicit or encourage any vendor, client or prospective client to cease any
relationship with the Company or any subsidiary, or (iii) provide services to,
own, manage, or be employed by, any business that competes with one or more of
the businesses of the Company’s subsidiaries as such businesses exist on the
date of your termination; you shall also be subject to standard and reasonable
confidentiality and non-disparagement restrictions (collectively, the
“Restrictive Covenants”).



c.
The terms “cause” and “good reason” shall be defined in the same manner as they
are defined in severance agreements for other Senior Vice Presidents that are
party to a severance agreement with the Company.



11.
While you are employed by the Company, you will not engage in any other
employment or business without the Company’s consent.




















4



--------------------------------------------------------------------------------




Congratulations on your promotion! We look forward to your continued
contributions to Griffon’s success.




Sincerely,


/s/ Robert F. Mehmel


Robert F. Mehmel
President and Chief Operating Officer








Accepted and Agreed:






/s/ Brian G. Harris    
Brian G. Harris

5

